Title: To Alexander Hamilton from Peter Anspach, 24 January 1791
From: Anspach, Peter
To: Hamilton, Alexander


New York, January 24, 1791 “In consequence of yours of the 20th. Ulto. I did on the first of this month commence the business you wished me to undertake, and agreeable to request have now for the first time made a Return, comprehending a number of the specie claims against the late Quartermaster general’s department. All of which are herewith inclosed for the inspection of the Auditor & his report thereon.…”
